Citation Nr: 1202485	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), to include as secondary to the Veteran's service-connected bilateral corneal scars with decreased visual acuity and Salzmann's nodular degeneration.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and S.B.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1954 to February 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran testified at a personal hearing before the undersigned.  A copy of the transcript is of record.

This matter was previously before the Board in February 2011 and was remanded for further development.


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Any current coronary artery disease is has not been shown by the probative evidence of record to be causally related to the Veteran's active service, nor causally related to, or aggravated by, a service-connected disability, to include use of medications which the Veteran has taken for his bilateral eye disabilities.



CONCLUSION OF LAW

Coronary artery disease was not incurred in, or aggravated by active service, and is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, in a September 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  As this letter was sent prior to the October 2009 initial adjudication of the claim, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  Private and VA treatment records have been obtained.  An appropriate VA examination was performed.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board finds that its February 2011 remand directive was accomplished by a May 2011 VA heart examination.  The examiner provided the requested secondary opinion, to include a supporting rationale.  While the examiner did not provide the request opinion on direct service connection, the Board finds there has been substantial compliance with its prior remand because, as described below, noting was noted in service and there was a long lapse before any cardiac related symptoms first appeared.  Additionally, the claim was readjudicated and a supplemental statement of the case was issued in June 2011.  Based on the foregoing, the Board finds that there has been substantial compliance with the relevant directives from the February 2008 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board will proceed to adjudicate the appeal on the merits.

As just noted, a VA opinion with respect to the service connection issue on appeal was obtained in May 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it was predicated on a full review of the Veteran's claims file.  The examiner also appears to have considered pertinent evidence of record, to include the Veteran's service treatment records and his post-service treatment.  The examiner further noted the Veteran's service-connected ocular disability and the medications he is taking.  The examiner provides a complete rationale for the opinions stated, relying on and citing to records that were reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue decided at this time has been met as the examination report is adequate.  38 C.F.R. § 3.159(c)(4).

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claim.

General Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Analysis

The Veteran's service treatment records are negative for any signs, symptoms, or treatment for coronary artery disease.  The January 1956 separation physical examination report reflects that the Veteran had a normal heart and vascular system.

Post-service, the first indication of coronary artery symptoms appears in 2009.  According to private treatment records, in July 2009, the Veteran reported to an emergency room for evaluation of chest discomfort.  The report reflects that the Veteran had never had any problems with his heart in the past.  Dr. P. provided diagnoses of acute ST segment elevation myocardial infarction, coronary artery disease, and osteoporosis.  Subsequently, in August 2009, the Veteran underwent cardiac catheterization and the placement of three stents.

During his November 2010 Board hearing, the Veteran remarked that a VA doctor placed him on different medication for his service-connected eye disorder than his prior private doctor had prescribed.  He related that after taking the medication, he suffered a heart attack.  He recalled telling Dr. P. what medication he was taking, and he said that Dr. P. told him that his medication caused his problem.

In November 2010, Dr. P. wrote that the Veteran had experienced a myocardial infarction in July 2009.  Dr. P. opined that the cause was related to hypertension, hyperlipidemia, and age.

The Veteran remarked in November 2010 that Dr. P. had changed his statement.

On VA compensation and pension examination in May 2011, the Veteran indicated that he had no other history of cardiac disease other than the July 2009 myocardial infarction.  The examiner recorded the Veteran's history of treatment for his eyes and recounted the medications that the Veteran had been prescribed.  After performing an examination, the examiner gave a diagnosis of coronary artery disease, status post myocardial infarction and stent placement.

After reviewing the Veteran's medical history and examination results, the examiner opined that the Veteran's corneal scarring, Salzmann nodular degeneration, and glaucoma were not related to coronary artery disease, as those conditions did not cause or predispose an individual to the development of atherosclerotic coronary artery disease.  The examiner added that a review of the medical literature published in peer-reviewed journals did not indicate an increased incidence of atherosclerotic coronary artery disease in patients who have the aforementioned ocular diagnoses.  Therefore, it was less likely than not that the Veteran's coronary artery disease was caused or aggravated by his bilateral eye disabilities.  

After reviewing the medications which the Veteran takes for his ocular disability, the examiner remarked that some of the medications could cause side effects of cardiac palpitations.  The examiner explained that cardiac palpitations were a short-lived side effect which does not cause chronic coronary disease.  He specified that none of the medications which the Veteran has taken for ocular disease causes chronic coronary atherosclerotic heart disease.

The examiner then opined that the Veteran's service-connected impaired hearing and tinnitus does not lead to coronary artery disease.  In conclusion, the examiner stated that it was less likely than not that the Veteran's coronary artery disease was aggravated by or caused by any of his service-connected disabilities, to include medications which the Veteran has taken for his bilateral eye disabilities.

Based on a review of the evidence, the Board finds that service connection is not warranted for coronary artery disease.  As reviewed above, the medical evidence does not show, and the Veteran does not claim, that any signs, symptoms, or diagnoses of coronary artery disease were present before 2009-approximately 
53 years after the Veteran left active duty.  The passage of many years between discharge from active service and the first signs or symptoms of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, neither the service treatment records nor the Veteran himself indicate that coronary artery disease was manifest during the Veteran's active duty service or during his first post-service year.  Without evidence of an in-service incurrence or symptoms ratable to a compensable degree within the first post-service year, service connection for coronary artery disease cannot be granted on either a direct or presumptive basis.  It is also noted that the Veteran's active service (from February 1954 to February 1956) was prior to the Vietnam era, see 38 C.F.R. § 3.2(f) (2011); therefore, the presumptions related to herbicide exposure and coronary artery disease are not applicable to the instant case.

The Veteran's primary contention is that his presently diagnosed coronary artery disease resulted from medication that he takes to treat his service-connected eye disorder.  However, the only evidence which gives any indication of a nexus between the Veteran's coronary artery disease and his eye medication comes from the Veteran himself.  There is no indication that the Veteran has had any medical training.  He has not claimed to have a degree in medicine.  He has not claimed to have taken and/or completed any courses in nursing.  He has not claimed to have any experience in the medical field.  As such, his statements are considered lay evidence.  He is competent to testify as to symptoms he is able to observe.  However, in this particular case, the Veteran is offering his opinion regarding a medical etiology concerning inner workings of the Veteran's body that are not apparent to an untrained observer.  This is not a matter involving varicose veins, a dislocated shoulder, tinnitus, or other symptom capable of observing through the senses.  This matter involves coronary artery disease.  As such, it involves a complex medical situation.  Laypersons have been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, in this particular situation, the Veteran's statements are not considered to be competent nexus evidence and have no probative value when considered for this purpose.

Although the Veteran has testified that he was told by Dr. P. that his coronary artery disease resulted from the eye medication that he uses for his service-connected eye disorder, the other evidence of record does not support the Veteran's contention.  Dr. P. himself opined in November 2010 that the Veteran's prior myocardial infarction was related to hypertension, hyperlipidemia, and age-not the Veteran's eye medication.  Additionally, the May 2011 VA examiner opined that it was less likely than not that the Veteran's coronary artery disease was aggravated by or caused by any of his service-connected disabilities, to include medications which the Veteran has taken for his bilateral eye disabilities.  Ultimately, the Board finds the opinion of the May 2011 VA examiner to be the most persuasive evidence of record, as the May 2011 VA examiner had a degree in medicine, performed a thorough examination of the Veteran, reviewed the evidence of record pertaining to the particular case at hand, and gave adequate support for her given opinion.  As such, the above opinion was provided in light of the recorded history of the disability.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file is an important factor, although not the single factor, in assessing the probative value of a medical opinion).  The Board also notes that detailed information included in the examination report reflects that the physician was "informed of the relevant facts" concerning the Veteran's claimed coronary artery disease.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).
For example, the examiner considered the medications being taken by the Veteran.  As such, the Board finds that the May 2011 VA opinion to be very probative competent evidence against a secondary relationship.  Therefore, service connection for coronary artery disease is not warranted on a secondary basis.

In making the above determinations the Board has considered the benefit-of-the-doubt doctrine.  However, the evidence in this case preponderates against the claim and that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for coronary artery disease, to include as secondary to the Veteran's service-connected bilateral corneal scars with decreased visual acuity and Salzmann's nodular degeneration, is denied.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


